DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Amendment filed 2/7/22 has been entered. Claims 1-32 are pending with claim 32 being currently added.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the length of tubing comprising a second tool deployment assembly”  (claims 27 and 32) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claim 30 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim shall not serve as a basis for any other multiple dependent claim. See MPEP § 608.01(n). Accordingly, the claim 30 has not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 27 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 27 and 32 recite “wherein the length of tubing comprising a second tool deployment assembly”. This recitation is indefinite as the metes and bounds of these claims are not discernable. Neither the specification nor the drawings provide any information or guidance to clarify the meaning of this recitation.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-11, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 3208530) in view of Gonzalez et al. (US 20060144591).
Regarding claim 1: Allen discloses a downhole tool deployment assembly (Fig. 1) comprising a heater 18 with a tubular heater body (Fig. 1; col. 2, lines 19-21). Allen discloses a tubular heat conducting member 23 configured to surround the tubular heater body leaving an annular clearance, that the tubular heat conducting member does not extend along the entire length of the tubular heater body (Fig. 1), a collar 20 mounted adjacent to the region of the assembly where the tubular heat conducting 
Allen does not explicitly disclose that the tubular heater body has an internal cavity configured to receive a heat source. Gonzalez discloses disclose that a tubular heater body can have an internal cavity 56 configured to receive a heat source (Fig. 3; [0047]). At the time that the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the apparatus of Allen so that the tubular heater body has an internal cavity configured to receive a heat source as taught by Gonzalez. As both Allen and Gonzalez teach the use of a heater, it would have been within routine skill to select a particular heater from a finite selection of heaters. Such a selection and configuration would have been predictable with a reasonable expectation of success. Allen discloses that whereby once the eutectic /bismuth based alloy has melted and slumped, the heater can be retrieved from the heat conducting member (col. 4, lines 43-56). 
Regarding claim 2: Allen discloses that the collar is mounted on the tubular heater body (Fig. 1). 
Regarding claim 3: Allen discloses that the collar extends from a first diameter at a first end thereof to a second, larger diameter at a second end thereof (Fig. 1).
 that the alloy is at least partially enclosed within an insulating sleeve 28 (Fig. 1; col. 4, lines 5-7). 
Regarding claim 5: Allen discloses that the insulating sleeve comprises one or more openings in a region adjacent to the collar (Fig. 1 - must have at least one opening for the passage of element 18). 
Regarding claim 6: Allen does not explicitly disclose that the insulating sleeve comprises one or more weakened points in the region adjacent to the collar and that the weakened points are configured to fail before the rest of the insulating sleeve. Gonzalez discloses that the insulating sleeve comprises one or more weakened points 64, 66 and that the weakened points are configured to fail before the rest of the insulating sleeve (Fig. 3; [0047]). At the time that the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the apparatus of Allen so as to comprise one or more weakened points and that the weakened points are configured to fail before the rest of the insulating sleeve, as taught by Gonzalez, to allow release when sufficient pressure and heat are produced as a result of melting eutectic. Further, it would have been within routine skill to have positioned the openings at any desired point including the region adjacent to the collar. Such a position selection and configuration would have been predictable with a reasonable expectation of success. 
Regarding claim 8: Allen discloses a skirt portion located at the end of the tubular heat conducting member remote from the collar (Fig. 1). 
Regarding claim 9: Allen discloses an end plate located at the end of the tubular heat conducting member remote from the collar (Fig. 1). 
 a releasable fixing means to supplement the holding together of the heater and the tubular heat conducting member until the alloy is melted (Fig. 1). 
Regarding claim 11: Allen, as modified by Gonzalez, discloses that the internal cavity of the tubular heater body contains a chemical reaction heat source (Gonzalez - Fig. 3; [0047]). 
Regarding claim 23: Allen discloses a method of deploying a downhole tool within an oil/gas well, delivering into a target region of an oil/gas well a tool deployment assembly, activating the heater to melt the eutectic/bismuth alloy layer, allowing the alloy to cool and secure the tubular heat conducting member in position within the oil/gas well to form the downhole tool, and retrieving the heater from the oil/gas well (col. 4, lines 35-73). 
Regarding claim 31: Allen discloses a method of sealing an oil/gas well, delivering into a target region of an oil/gas well, activating the heater to melt the eutectic/bismuth alloy layer, allowing the alloy to cool and secure the downhole section of the tubular heating body in position within the oil/gas well to form a seal within the target region, and retrieving the up-hole section of the tubular heater body from the oil/gas well. (col. 4, lines 35-73). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 3208530) and Gonzalez et al. (US 20060144591), as applied to claim 4 above, and further in view of Carragher (WO 2016024123 - using counterpart US 20170226819 for easier/clearer paragraph citing).

Regarding claim 7: Allen, as modified by Gonzalez, does not explicitly disclose that the tubular heat conducting member is formed from aluminum. However, Allen does disclose that certain parts can be made of aluminum or a similar soft metal so that they can be readily destroyed with a bit or milling tool if necessary (col. 2, lines 45-51). Carragher discloses the section of the tubing that remains in the well may be formed from a softer material (e.g. aluminum) ([0047]). At the time that the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the apparatus, of Allen, as modified by Gonzalez, so that the tubular heat conducting member is formed from aluminum, as taught by Carragher , any subsequent milling/drilling out of the downhole tool is made easier/quicker.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 3208530) and Gonzalez et al. (US 20060144591), as applied to claim 1 above, and further in view of Wells (US 2076308).
Allen and Gonzalez disclose the invention substantially as claimed and as discussed above. 
Regarding claim 12: Allen, as modified by Gonzalez, does not explicitly disclose that the inner walls of the tubular heater body are provided with a layer of refractory material. Wells discloses that the inner walls of the tubular heater body are provided with a layer of refractory material (Figs. 6, 7; pg. 1, left col., lines 58-60). At the time that the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the apparatus, of Allen, as 
Allowable Subject Matter
Claim 13 is allowed. Claims 14-22 and 24 are allowed when depending from claim 13 and including all of the limitations of claim 13 and any intervening claims.
Claims 25-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if re-written to overcome the claim objectives above. Further, claims 26-30 are considered allowable when depending from claim 25 and including all of the limitations of claim 25 and any intervening claims.
Response to Arguments
Applicants’ amendments and arguments, filed 2/7/22, with respect to the rejections of claims 1-12, 23, and 31 have been fully considered and they are at least partially persuasive. The objections/rejections that have been withdrawn are not repeated herein.
Applicants argue that claim 1 requires that there is an annular clearance between the heat conducting member and the heater body, that this clearance permits the heater to be removed after the alloy is melted and set. Applicants conclude that Allen  does not disclose or suggest this claim requirement. The examiner disagrees with applicants’ analysis and conclusion. The claim does not recite any purpose of detailed description for the clearance that would distinguish from the teachings of Allen. Further, applicants are remined that although the claims are interpreted in light of the specification, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants assert that claim 1 requires that tool is configured so that “the alloy holds the heater and the tubular heat conducting member together until the alloy is melted.” Applicants argue that this is not the case with Allen, as the tool is held together by sheer pin 21, and collar 23 of Allen is attached to the heater 18, so that it is removed with the heater. The examiner disagrees with applicants’ analysis and conclusion. The claim does not preclude any additional attachment means and the alloy of Allen surrounds the recited structure and would thus provide at least some support.
Applicants assert that that in Allen the elongate collar 23 is fused or otherwise bonded to the heater 18, such that it remains on the heater when the sheer pin 21 is broken and the heater extracted. The examiner disagrees with applicants’ characterization of Allen. The examiner does not find a teaching, in Allen, that specifies that the elongate collar 23 is fused or otherwise bonded to the heater 18. Applicants present no other proof that a mere conclusory statement. Applicants are reminded that the arguments of counsel cannot take the place of factually supported evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (see also MPEP §716.01 (c)).
Applicants argue that the bonding of collar 23 to the heater teaches away from the present claims because this is the exact opposite of the operation of the present inventions where tubular heat conducting member 3 remains down hole and is not extracted with the heater. Applicants conclude that Allen teaches away from two claim requirements: 1) the required annular space; and 2) the requirement that the alloy holds 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/Taras P Bemko/
Primary Examiner, Art Unit 3672
3/2/202222